Opinion issued April 21, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00100-CV
                            ———————————
  IN THE INTEREST OF S.Z.L., S.E.L., A.S.L. AKA A.L., AND Z.E.N.B.L.
                     AKA Z.L., CHILDREN



                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-18283



                          MEMORANDUM OPINION

      Appellant, K.E.S.-L., attempts to appeal from the trial court’s final decree

terminating her parental rights to her minor children. We dismiss the appeal.

      An appeal from a judgment terminating parental rights is an accelerated

appeal. TEX. FAM. CODE ANN. §§ 109.002(a), 263.405(a) (West 2014). In an
accelerated appeal, absent a motion to extend time under Texas Rule of Appellate

Procedure 26.3, “the deadline for filing a notice of appeal is strictly set at twenty

days after the judgment is signed, with no exceptions . . . .” In re K.A.F., 160
S.W.3d 923, 927 (Tex. 2005); see TEX. R. APP. P. 26.1(b). If a motion for

extension of time to file the notice of appeal is timely filed, the deadline for filing a

notice of appeal is extended by fifteen days, to thirty-five days after the judgment

is signed. See TEX. R. APP. P. 26.3; Doe v. Brazoria Cnty. Child Protective Servs.,

226 S.W.3d 563, 570 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

        Because the trial court signed the final decree for termination on November

17, 2011, appellant’s notice of appeal was due by December 7, 2011, or by

December 22, 2011, with a fifteen-day extension. 1 See TEX. R. APP. P. 26.1(b),

26.3. Appellant, proceeding pro se, untimely filed her notice of appeal on January

30, 2015, more than four years after the decree was signed. Without a timely filed

notice of appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P.

25.1.




1
        Appellant’s notice of appeal also states that she appeals from a judgment or order
        signed on July 26, 2012. The clerk’s record filed in this Court does not include a
        trial court judgment or order signed on that date. This Court’s records indicate that
        the judgment or order signed on that date refers to this Court’s opinion and
        judgment issued on July 26, 2012. See In the Matter of Z.E.K.B.L. aka Z.L., No.
        01-11-01097-CV, 2012 WL 3060097 (Tex. App.—Houston [1st Dist.] July 26,
        2012, no pet.) (mem. op.) (dismissing appeal for failure to pay fees or establish
        indigence).

                                              2
      On March 10, 2015, we notified appellant that her appeal was subject to

dismissal for want of jurisdiction unless by March 24, 2015, she filed a written

response showing how this Court has jurisdiction over this appeal. See TEX. R.

APP. P. 42.3(a) (allowing involuntary dismissal of case after notice). Appellant

failed to file an adequate response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f); see K.A.F., 160 S.W.3d at 927 (holding that untimely

notice of appeal failed to invoke jurisdiction of appellate court); In re R.B.M., 338
S.W.3d 755, 758 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (dismissing

appeal in parental termination case for want of jurisdiction when notice of appeal

was untimely).



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.




                                         3